                             Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 1 of 7



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:      650 614 7400
                  5
                       ROBERT M. LOEB (pro hac vice pending)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:      202 339 8475
                10     Attorneys for SYNOPSYS, INC.

                11
                                               IN THE UNITED STATES DISTRICT COURT
                12
                                                 NORTHERN DISTRICT OF CALIFORNIA
                13
                                                            OAKLAND DIVISION
                14

                15     SYNOPSYS, INC.,                                       Case No. ________________

                16                        Plaintiff,

                17      v.                                                   COMPLAINT

                18     U.S. DEPARTMENT OF LABOR,                             Administrative Procedure Act Case

                19
                                          Defendant.
                20

                21                                            INTRODUCTION
                22             1.    Synopsys bring this “reverse FOIA” action pursuant to the Administrative
                23     Procedure Act (APA), 5 U.S.C. §§ 701-06, and the Freedom of Information Act (FOIA), 5 U.S.C.
                24     § 552, against the U.S. Department of Labor (DOL) to prevent the disclosure of certain
                25     confidential and commercial documents and data relating to the composition of Synopsys’
                26     workforce.
                27             2.    The materials at issue are the subject of a pending FOIA request and a subsequent
                28     FOIA action brought against DOL in this District. See Ctr. for Investigative Reporting v. U.S.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                      -1-                                      COMPLAINT
                           Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 2 of 7



                  1    Dep’t of Labor (CIR v. DOL), Case No. 4:19-cv-01843-KAW. In particular, the FOIA requestors

                  2    seek disclosure by DOL of Synopsys’ 2016 EEO-1 Type 2 Consolidated Report (EEO-1 Reports).

                  3           3.      The EEO-1 Reports contain confidential commercial data that Synopsys submitted

                  4    to DOL via the Joint Reporting Committee in compliance with its federal-contractor reporting

                  5    obligations. See 41 C.F.R. § 60-1.7(a). The EEO-1 Reports document the number of people

                  6    Synopsys employs in the United States, broken down by gender, race, ethnicity, and job category.

                  7           4.      Synopsys has at all times maintained that the EEO-1 Reports are exempt from

                  8    disclosure pursuant to FOIA Exemption 4, which exempts from disclosure “trade secrets and

                  9    commercial or financial information obtained from a person and privileged or confidential.” 5
                10     U.S.C. § 552(b)(4).

                11            5.      Synopsys keeps the EEO-1 Report data highly confidential. It does not disclose

                12     the EEO-1 Reports externally except as required by law, and the EEO-1 Reports are only made

                13     available internally on a limited and need-to-know basis.

                14            6.      For purposes of FOIA, the data contained in the EEO-1 Reports is “commercial”

                15     pursuant to the term’s ordinary meaning. The data contains confidential information concerning

                16     the number and gender, racial, and ethnic self-identifications of Synopsys’ employees, as well as

                17     their allocation to various job categories. Each year’s EEO-1 Report also contains the prior

                18     year’s reported totals. If disclosed, this data would reveal aspects of Synopsys’ business priorities

                19     and strategies, as well as Synopsys’ recruitment and diversity efforts.
                20            7.      Synopsys brings this action for declaratory and injunctive relief under the

                21     Administrative Procedure Act to prevent DOL’s disclosure of the EEO-1 Reports as arbitrary and

                22     capricious, an abuse of discretion, or otherwise not in accordance with law.

                23                                      JURISDICTION AND VENUE

                24            8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1346,

                25     because this action arises under the laws of the United States, including the Administrative

                26     Procedure Act, 5 U.S.C. §§ 701-06, the Freedom of Information Act, 5 U.S.C. § 552, and the

                27     Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

                28            9.      Venue is proper in this district under 28 U.S.C. §§ 1391, 1402. Synopsys’
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                        -2-                                      COMPLAINT
                            Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 3 of 7



                  1    principal place of business is in this district.

                  2                                     INTRADISTRICT ASSIGNMENT

                  3            10.     Assignment to the Oakland Division is proper pursuant to Local Rule 3-2(c) and

                  4    (d) because a substantial portion of the events giving rise to this action occurred in Alameda

                  5    County.

                  6                                                   PARTIES

                  7            11.     Plaintiff Synopsys, Inc. is a publicly traded company with its principal place of

                  8    business in Mountain View, California. Synopsys is a “person” within the meaning of 5 U.S.C.

                  9    § 551(2).
                10             12.     Defendant DOL is a department of the executive branch of the United States

                11     government and an “agency” within the meaning of 5 U.S.C. § 552(f)(1). DOL has possession

                12     and control over the EEO-1 Reports.

                13                                           PARTIES OF INTEREST

                14             13.     The Center for Investigative Reporting (“the Center”) is a nonprofit organization

                15     established under the laws of the State of California with a principal place of business in

                16     Emeryville, California. Will Evans (“Evans”) is an employee of the Center.

                17                                         FACTUAL ALLEGATIONS

                18             14.     Synopsys is a high-tech software company that provides innovative Electronic

                19     Design Automation (EDA) solutions for the semiconductor industry. EDA generally refers to
                20     using computer software to design, verify, simulate, and manufacture electronic circuits.

                21             15.     The high-tech software industry is highly competitive, especially with respect to

                22     the recruitment and retention of skilled employees. Synopsys invests considerable time and

                23     resources in its recruitment and retention efforts. For Synopsys as a software company, success

                24     in those efforts is critical to its overall commercial success.

                25             16.     A key component of Synopsys’ recruitment and retention efforts is the diversity of

                26     Synopsys’ workforce. As described in the declaration of Sarah Lee, Synopsys invests

                27     considerably in maintaining and strengthening the diversity of its workforce, and that diversity

                28     contributes to Synopsys’ overall commercial success. See Ex. A (Lee Decl.).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -3-                                       COMPLAINT
                           Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 4 of 7



                  1           17.     As a federal contractor with over 50 employees, Synopsys annually submits data

                  2    concerning its workforce to the government by filing, among other things, the EEO-1 Reports

                  3    with the Joint Reporting Committee, which collects that data on behalf of DOL and the Equal

                  4    Employment Opportunity Commission (EEOC). The EEO-1 Report at issue here covers

                  5    Synopsys’ data for 2016.

                  6           18.     The data contained in the EEO-1 Reports is obtained from Synopsys’ employees

                  7    with the express assurance of confidentiality. As described in the declaration of Sarah Lee,

                  8    Synopsys treats this information as highly sensitive and commercial, restricting access even

                  9    within the company to a select few individuals with a need to access it. See Ex. A.
                10            19.     Synopsys provided the EEO-1 Report to the government pursuant to a

                11     longstanding understanding that the information would remain confidential. Indeed, Synopsys

                12     relies on the government’s assurances of confidentiality in submitting its EEO-1 Reports. For

                13     example, the EEOC publishes an instruction booklet wherein the government commits to “protect

                14     the confidentiality of the EEO-1 data to the maximum extent possible consistent with FOIA and

                15     the Trade Secrets Act.” Moreover, DOL regulations prohibit disclosure of confidential

                16     commercial information except in compliance with FOIA and additional notification procedures.

                17     See 29 C.F.R. § 70.26.

                18            20.     The EEO-1 Reports reveal commercially sensitive information that is kept highly

                19     confidential by Synopsys and would, if disclosed, cause competitive harm to Synopsys.
                20     Specifically, disclosure of these materials would:

                21                    a. Permit competitors to identify changes to Synopsys’ workforce over time,

                22                        including changes within certain job categories and changes in the balance of

                23                        domestic and international employees. Such data could, in turn, reveal

                24                        changes in business goals and commercial strategies, as well as the impact of

                25                        corporate mergers and acquisitions.

                26                    b. Permit competitors to target their recruitment of Synopsys employees,

                27                        especially diverse candidates.

                28                    c. Permit competitors to determine employee’s confidential and highly sensitive
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                          -4-                                  COMPLAINT
                           Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 5 of 7



                  1                       self-identifications as to gender, race, and ethnicity.

                  2                   d. Chill future self-identification by employees no longer willing to participate in

                  3                       such surveys in light of public disclosure of the EEO-1 data.

                  4                   e. Undermine Synopsys’ internal efforts to build and maintain a diverse and

                  5                       talented workforce, which in turn would undermine Synopsys’ commercial

                  6                       success.

                  7           21.     In compliance with FOIA and DOL regulations, when the Center and Evans

                  8    sought disclosure of the Synopsys EEO-1 Report, DOL both notified Synopsys and refused to

                  9    disclose the information as protected commercial information.
                10            22.     The Center and Evans then brought suit seeking to compel disclosure of the EEO-1

                11     Reports. On December 10, 2019, in that suit, the court held that the information at issue did not

                12     fall within FOIA Exemption 4 because it was not “commercial.” CIR v. DOL, Case No. 4:19-cv-

                13     01843-KAW, 2019 WL 6716352 (N.D. Cal. Dec. 10, 2019). The court appeared to reach that

                14     conclusion because (1) disclosure of the data would not cause the provider of the data likely

                15     commercial harm, see id. at *3-6, and (2) the data is too general and did not pertain “to specific

                16     positions or departments,” id. at *6.

                17            23.     On January 28, 2020, DOL announced that it was not going to use its resources to

                18     appeal the order issued in CIR v. DOL, and that absent a stay or other court order it would be

                19     compelled to disclose the data sought no later than February 10, 2020.
                20            COUNT I – VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT

                21            24.     Synopsys repeats and incorporates herein by reference the allegations of

                22     paragraphs 1 through 23 of its Complaint.

                23            25.     The EEO-1 Reports and the data contained therein constitute “commercial . . .

                24     information obtained from a person and privileges or confidential” within the meaning of FOIA

                25     Exemption 4, and they are therefore exempt from disclosure.

                26            26.     The EEO-1 Reports contain sensitive commercial data.

                27            27.     The EEO-1 Report data is kept highly confidential by Synopsys.

                28            28.     Disclosure of the EEO-1 Reports would cause commercial and competitive harm
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                         -5-                                     COMPLAINT
                           Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 6 of 7



                  1    to Synopsys.

                  2              29.   DOL recognized that disclosure was exempt under Exemption 4, but is now poised

                  3    to disclose based on an erroneous construction of “commercial” information that cannot be

                  4    squared with the recent the Supreme Court decision regarding Exemption 4, Food Marketing

                  5    Institute v. Argus Leader Media, 139 S. Ct. 2356, 2363-66 (2019), which expressly rejected the

                  6    commercial harm test.

                  7              30.   Disclosure of the EEO-1 Reports despite the applicability of FOIA Exemption 4

                  8    would be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law”

                  9    within the meaning of the APA, 5 U.S.C. § 706(2)(A).
                10                             REQUEST FOR DECLARATORY JUDGMENT

                11               31.   Synopsys repeats and incorporates herein by reference the allegations of

                12     paragraphs 1 through 23 of its Complaint.

                13               32.   Because the EEO-1 Reports are exempt from disclosure under FOIA Exempt 4,

                14     DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an abuse of discretion,

                15     or otherwise not in accordance with law, and the Court should declare that:

                16                     a. The EEO-1 Reports are exempt from disclosure under FOIA Exemption 4.

                17                     b. DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an

                18                        abuse of discretion, or otherwise not in accordance with law.

                19                             REQUEST FOR A PERMANENT INJUNCTION
                20               33.   Synopsys repeats and incorporates herein by reference the allegations of

                21     paragraphs 1 through 23 of its Complaint.

                22               34.   The EEO-1 Reports are exempt from disclosure under FOIA Exemption 4, and

                23     DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an abuse of discretion,

                24     or otherwise not in accordance with law. Therefore, Synopsys will prevail on the merits of this

                25     action.

                26               35.   Release of the EEO-1 Reports will irreparably injure Synopsys by permanently

                27     making public the EEO-1 Report data and by exposing Synopsys to competitive harm.

                28               36.   DOL and the public at large will not be harmed by withholding the EEO-1
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                       -6-                                       COMPLAINT
                            Case 3:20-cv-00693-LB Document 1 Filed 01/30/20 Page 7 of 7



                  1    Reports, and any such harm they would suffer is substantially outweighed by the irreparable

                  2    injury certain to occur to Synopsys.

                  3            37.      The public interest is served by ensuring that Synopsys and other similarly situated

                  4    companies are not subject to having their confidential commercial information involuntarily

                  5    disclosed and by protecting the confidential and personal information of such companies’

                  6    employees.

                  7            38.      Therefore, the Court should permanently enjoin DOL from disclosing the EEO-1

                  8    Reports.

                  9                                           PRAYER FOR RELIEF
                10             WHEREFORE, Synopsys respectfully requests that judgment be entered against

                11     Defendant U.S. Department of Labor and that this Court:

                12             A.       Declare that DOL’s disclosure of the EEO-1 Reports would be arbitrary and

                13     capricious, an abuse of discretion, or otherwise not in accordance with law;

                14             B.       Permanently enjoin DOL from disclosing the EEO-1 Reports; and

                15             C.       Grant such other and further relief as may be just and proper.

                16
                        Dated: January 30, 2020                            ORRICK, HERRINGTON & SUTCLIFFE
                17

                18

                19                                                         By: /s/ Denise M. Mingrone
                                                                               DENISE M. MINGRONE
                20                                                             Attorneys for Plaintiff, SYNOPSYS, INC.
                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP      4157-1883-9330                                     -7-                                     COMPLAINT
